DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kristofer Haggerty on 08/24/2021.
Claims 1, 8, and 15 have been amended as follows: 
1. (Currently Amended) A method to determine an oldest instruction in an instruction queue of a processor with multiple instruction threads, wherein each of the multiple instruction threads have a unique thread identifier, the method comprising: 
tagging each instruction thread, of the multiple instruction threads, in the instruction queue with a unique tag number according to a round-robin scheme, wherein the unique tag number includes the unique thread identifier for each instruction thread and a round number in the round-robin scheme; 
converting both the unique thread identifier for each instruction thread and the round number based on the round-robin scheme to generate a plurality of converted unique tag numbers; 
for each instruction thread, of the multiple instruction threads, selecting the instruction thread with a lowest converted unique tag number of the plurality of converted unique tag numbers from the multiple instruction threads in the instruction queue, wherein the selecting  converted unique tag number from the multiple instruction threads is executed one clock cycle after the converting 
for each of the multiple instruction threads, determining a next round number to be used in accordance with the round-robin scheme for tagging a new instruction in the instruction queue; and 
if a value of a most significant bit of the determined next round number is equal to one, changing the value of the most significant bit of each round number 
wherein changing the value of the most significant bit of each round number is done by using a correction function, and wherein the correction function makes an absolute value of each round number orderable.

8. (Currently Amended) A computer program product, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method to determine an oldest instruction in an instruction queue of [[a]]the processor with multiple instruction threads, wherein each of the multiple instruction threads have a unique thread identifier, the method comprising:
tagging each instruction thread, of the multiple instruction threads, in the instruction queue with a unique tag number according to a round-robin scheme, wherein the unique tag number includes the unique thread identifier for each instruction thread and a round number in the round-robin scheme; 
 to generate a plurality of converted unique tag numbers; 
for each instruction thread, of the multiple instruction threads, selecting the instruction thread with a lowest converted unique tag number of the plurality of converted unique tag numbers from the multiple instruction threads in the instruction queue, wherein the selecting the instruction thread with the lowest converted unique tag number from the multiple instruction threads is executed one clock cycle after the converting 
for each of the multiple instruction threads, determining a next round number to be used in accordance with the round-robin scheme for tagging a new instruction in the instruction queue; and
if a value of a most significant bit of the determined next round number is equal to one, changing the value of the most significant bit of each round number
wherein changing the value of the most significant bit of each round number is done by using a correction function, and wherein the correction function makes an absolute value of each round number orderable.

15. (Currently Amended) A computer system, comprising: 
one or more computer devices each having one or more processors and one or more tangible storage devices; and 

tagging each instruction thread, of the multiple instruction threads, in the instruction queue with a unique tag number according to a round-robin scheme, wherein the unique tag number includes the unique thread identifier for each instruction thread and a round number in the round-robin scheme; 
converting both the unique thread identifier for each instruction thread and the round number based on the round-robin scheme to generate a plurality of converted unique tag numbers;
for each instruction thread, of the multiple instruction threads, selecting the instruction thread with a lowest converted unique tag number of the plurality of converted unique tag numbers from the multiple instruction threads in the instruction queue, wherein the selecting the instruction thread with the lowest converted unique tag number from the multiple instruction threads is executed one clock cycle after the converting 
for each of the multiple instruction threads, determining a next round number to be used in accordance with the round-robin scheme for tagging a new instruction in the instruction queue; and 

wherein changing the value of the most significant bit of each round number is done by using a correction function, and wherein the correction function makes an absolute value of each round number orderable.

Reasons for Allowance
Claims 1-4, 7-11, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, a unique tag number that includes a unique thread identifier and a round number, where the unique thread identifier and round number are both converted based on a round-robin scheme, and where the instruction thread with the lowest converted unique tag number is selected one cycle after converting the unique thread identifier. 
The closest prior art of record was found to be Capps (US 2009/0138682), Fieste (US 2018/0004516), and Jordan (US 5,805,849). While Capps teaches a thread priority tag and updating/converting the thread priority tag, see [0026], Capps does not teach the updating being based on a round-robin scheme or the updating being done one cycle before selecting the thread with the lowest tag number. Fieste an instruction tag including a thread id, wrap bit, and counter, see [0037], but Fieste does not teach converting the thread id based on a round-robin scheme or converting the thread .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

	
/William B Partridge/Primary Examiner, Art Unit 2183